ORDER

PER CURIAM.
Thomas Chisholm appeals the judgment of the Circuit Court of St. Francois County convicting him of second degree murder, Section 565.021 RSMo 1994, and armed criminal action, Section 571.015 RSMo 1994. The *588jury returned guilty verdicts on both charges on July 29,1997, and the court entered judgment on September 12, 1997. He was found to be a prior and dangerous offender and sentenced to life in prison for second degree murder and five years in prison for armed criminal action. We have reviewed the record on appeal and find no error of law, and no jurisprudential purpose would be served by a written opinion.
The judgment of the trial court is affirmed. Rule 30.25.